ORDER

PER CURIAM.
Petitioner, Sarah D. Sachtleben, appeals from the trial court’s judgment denying her petition for review of revocation of her driving privilege under Section 577.041 RSMo (2000) after she refused to submit to a chemical test. No error of law appears. A written opinion reciting the detailed facts and restating the principles of law would have no precedential value. However, the parties have been furnished with a memorandum for their information only, setting forth the reasons for this order.
We affirm the judgment pursuant to Rule 84.16(b).